United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4024
                                   ___________

Kevin McKenzie, also known as       *
Keith Barrett,                      *
                                    * Appeal from the United States
           Appellant,               * District Court for the
                                    * Western District of Arkansas.
      v.                            *
                                    * [UNPUBLISHED]
Alvin Malone; Charles E. Waldman,   *
                                    *
           Appellees.               *
                               ___________

                             Submitted: January 22, 2008
                                Filed: February 4, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Kevin McKenzie appeals the district court’s1 Federal Rule of Civil Procedure
41(b) dismissal of his diversity action. We affirm.




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas adopting the report and recommendations of the Honorable
Beverly Stites Jones, United States Magistrate Judge for the Western District of
Arkansas, now retired.
       Upon careful review of the record, see Rodgers v. Curators of Univ. of Mo.,
135 F.3d 1216, 1218-19 (8th Cir. 1998) (standard of review), we conclude that the
district court did not clearly err in finding that McKenzie intentionally failed to
prosecute his case and comply with the court’s scheduling order, resulting in undue
delay that was prejudicial to the defense. Accordingly, the district court did not abuse
its discretion in dismissing the case as a sanction. See Doe v. Cassel, 403 F.3d 986,
988-90 (8th Cir. 2005) (per curiam) (dismissal for undue delay and failure to comply
with court orders was not abuse of discretion when litigation had been pending for 18
months and petitioner repeatedly failed to meet court’s discovery schedule);
Farnsworth v. Kansas City, Mo., 863 F.2d 33, 34 (8th Cir. 1988) (per curiam) (pro se
litigants are not excused from complying with court orders).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-